                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                 at CHATTANOOGA

  CHARLES TONEY,                     )
                                     )
         Plaintiff,                  )
                                     )              Case No. 1:19-cv-00342
  v.                                 )
                                     )              Judge Matthew F. Leitman
  HAMILTON COUNTY, et al.,           )              Magistrate Judge Steger
                                     )
         Defendants.                 )
                                     )
  ——————————————————)
                                     )
  BLAKE KILPATRICK, individually and )
  in his official capacity,          )
                                     )
         Counter Claimant,           )
                                     )
  v.                                 )
                                     )
  CHARLES TONEY,                     )
                                     )
         Counter Defendant.          )
                                     )
  ——————————————————)
          AMENDED CASE MANAGEMENT REQUIREMENTS AND
                      SCHEDULING ORDER1

        This civil case having come before the Court and the parties having submitted

  a proposed discovery plan, the Court enters the following schedule to manage the

  progress of the case:


  1
   This Amended Case Management Requirements and Scheduling Order amends and
  supersedes the order the Court entered at ECF No. 28.

                                          1
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 1 of 11 PageID #: 116
                   EVENT                                     DEADLINE
   Rule 26(a)(1) Disclosures                                 May 8, 2020
   Fact Discovery Cutoff                                   October 23, 2020
   Rule 26(a)(2) Proponent Expert                        November 23, 2020
   Disclosures
   Rule 26(a)(2) Rebuttal Expert Disclosures              December 23, 2020
   Expert Discovery Cutoff                                 January 22, 2021
   Dispositive Motions and Challenges to                  February 26, 2021
   Experts
   Rule 26(a)(3) Pretrial Disclosures                       April 16, 2021
   Motions in Limine                                          May 7, 2021
                                                   Response briefs due 10 days after
                                                   filing, but not later than May 17,
                                                  2021. Reply briefs due 5 days after
                                                 responses are filed, but not later than
                                                             May 24, 2021.
   Final Pretrial Order                                      June 7, 2021
   Final Pretrial Conference                     Monday, June 21, 2021 at 10:00 a.m.
   Trial Date                                    Tuesday, July 13, 2021 at 9:00 a.m.
                                     JURY TRIAL


                    CASE MANAGEMENT REQUIREMENTS

        1.      DISCOVERY CUTOFF: Discovery must be served sufficiently in

  advance of the discovery cutoff so as to allow the opposing party sufficient time to

  respond under the Federal Rules of Civil Procedure prior to the close of discovery.

  The Court will not order discovery to take place after the cutoff date.

        2.      EXTENSIONS OF TIME: Parties may agree to extend the discovery

  cutoff deadline by filing a stipulation and order with the Court provided the

                                            2
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 2 of 11 PageID #: 117
  extension of time does not affect the motion cutoffs, final pretrial conference, or trial

  dates. Extensions or adjournments of dates other than the discovery cutoff will be

  considered upon the filing of a motion or stipulation setting forth in detail the factual

  basis for the request.

        3.     BRIEFING GUIDELINES AND REQUIREMENTS: The Court

  does not ordinarily set a briefing schedule for motions except for motions in limine

  as described in this Scheduling Order. Unless specifically addressed in the Court’s

  Notice of Hearing, the time limits prescribed in this Court’s local rules apply for

  filing responses and replies to motions. Sur-replies are generally not permitted.

  Requests for extensions of time may be made by filing a concise stipulation and

  order explaining the specific reasons why such an extension is necessary. Such a

  stipulation and order must be filed at least one week before a brief is due.

        All briefs shall strictly comply with this Court’s local rules. The Court does

  not routinely grant requests to file longer briefs. Requests to file an oversized brief

  may be made by filing a concise stipulation and order or ex parte motion explaining

  the specific reasons why such an extension is necessary. Such a stipulation and order

  or ex parte motion must be filed at least one week before a brief is due.

        All briefs must contain a table of contents, a table of authorities, and an index.

  Counsel are discouraged from employing elaborate boilerplate recitations of the

  summary judgment standard or lengthy string citations in support of well-established



                                             3
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 3 of 11 PageID #: 118
  legal principles. Instead, counsel should focus their analysis on a few well-chosen

  cases, preferably recent and from controlling courts. References in briefs to an

  argument or statement made by an opposing party must include a specific citation to

  the docket and page numbers of the matter referenced.

        4.     COURTESY COPIES: A courtesy copy of all motions and briefs

  including exhibits must be sent to the chambers via First-Class Mail by the next

  business day after the document is e-filed. The courtesy copy should consist of the

  actual e-filed document and contain the electronic file stamp on the top of each page.

  The Court will not accept documents loosely secured with a rubber band or binder

  clip. Exhibits must be labeled and may be printed double sided. Relevant portions

  of exhibits must be highlighted.

        Along with the courtesy copy, the filing party must include copies of the main

  cases and other authority that support its legal position(s). The filing party must

  highlight the relevant portion(s) of these authorities. Counsel are encouraged, but not

  required, to include these authorities in a separate binder with a table of contents.

        5.     NOTICE TO COURT OF RESOLUTION OF MOTION: If the

  parties have resolved an issue that is the subject of a pending motion, the parties

  must notify chambers in writing by the next business day. The parties may either e-

  mail the Court’s Case Manager or send a fax to chambers indicating that the issue




                                              4
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 4 of 11 PageID #: 119
  has been resolved and that the parties no longer wish to move forward with the

  motion.

         6.     CASE EVALUATION/FACILITATION: Parties may stipulate to

  case evaluation or mediation, or request a settlement conference with the Court at

  any time. In all cases, a brief status conference will be conducted shortly after the

  close of discovery to discuss settlement options.

         7.     MOTIONS IN LIMINE AND CHALLENGES TO EXPERTS:

  Motions in limine are to be filed by the date set forth in this Scheduling Order.

  Response briefs to motions in limine are due ten (10) days after the motion is filed

  and reply briefs are due five (5) days after the filing of a response brief. Such motions

  are not to recast issues previously presented in summary judgment or discovery

  motions. Rather, motions in limine serve the limited purpose of alerting the Court to

  significant evidentiary issues that should be addressed prior to trial. The Court will

  generally decide motions in limine at the Final Pretrial Conference, but will exercise

  its discretion in deferring a decision until trial.

         Challenges to expert witnesses under FRE 702, 703, or 705 are due no later than

  the summary judgment deadline.

         8.     JURY INSTRUCTIONS: The parties are to meet and confer prior to

  trial to prepare final jury instructions. The parties should make a concerted, good

  faith effort to narrow the areas of dispute and to discuss each instruction with a view



                                               5
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 5 of 11 PageID #: 120
  to reaching agreement on a single stipulated set of final instructions. The parties

  are advised to consult Federal Jury Practice and Instructions (available on Westlaw

  in the FED-JI database) or Modern Federal Jury Instructions (available on Lexis in

  the MOFEJI database), and, to the extent that Tennessee law governs, pattern

  Tennessee Civil Jury Instructions (if available).

        Stipulated final jury instructions (as well as any instructions that are in dispute)

  are to be submitted to the Court in the Joint Bench Book in the manner described below

  at least one (1) week before the Final Pretrial Conference. At this same time, the

  parties shall e-file a copy of their stipulated jury instructions on the court’s public

  docket. In addition, counsel should send copies to the Court’s Case Manager via

  electronic mail (Holly_Monda@mied.uscourts.gov) in Microsoft Word format.

        9.     JOINT FINAL PRETRIAL CONFERENCE, JOINT FINAL

  PRETRIAL ORDER, JOINT BENCH BOOK, AND EXHIBIT BINDERS:

  Counsel should follow the guidelines below related to the Final Pretrial Conference,

  Joint Final Pretrial Order, Joint Bench Book, and Exhibit Binders:

        a.     Trial counsel and all parties who are (i) natural persons; (ii) a
               representative with full and final settlement authority on behalf of each
               party that is not a natural person; (iii) a representative with full and final
               settlement authority on behalf of each insurance carrier that has
               undertaken the prosecution or defense of the case and/or has
               contractually reserved to itself the right to settle the action; and/or (iv)
               a representative authorized to act on behalf of each party that is a
               governmental entity must be present at the Joint Final Pretrial
               Conference and have settlement authority.



                                              6
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 6 of 11 PageID #: 121
        b.   The Joint Final Pretrial Order must contain, at a minimum, the
             following information: (1) jurisdiction, (2) plaintiff’s claims, (3)
             defendant’s claims, (4) stipulation of facts, (5) issues of fact to be
             litigated, (6) issues of law to be litigated, (7) evidentiary problems
             likely to arise at trial, (8) a witness list, (9) an exhibit list and any
             objections, (10) an itemization of damages, (11) type of trial (e.g., jury)
             and its estimated length, and (12) details regarding the most recent
             settlement effort. The Joint Final Pretrial Order must be submitted
             through the document utilities function of the CM/ECF no later than
             two (2) weeks before the date of the Final Pretrial Conference.

        c.   Counsel are also to submit a Joint Bench Book and a courtesy copy of
             exhibit binders one (1) week prior to the Final Pretrial Conference.
             The parties should work together to complete the Joint Bench Book and
             it should include the following separately identified sections:

             1.    Administrative Section

                   a.     Identify the parties, representatives, and attorneys, including
                          firm names;

                   b.     Estimate the length of trial in half-day blocks; and

                   c.     Give a brief description of any miscellaneous matters of
                          which the Court should be aware, e.g., accommodations for
                          disabled witnesses.

             2.    Theory of the Case

                   a.     Prepare a brief joint theory of the case to be used to advise
                          the jury of the nature of the action. The Court will read this
                          theory to the jury before voir dire.


             3.    Voir Dire

                   a.     List of inquiries specific to the cause(s) of action that each
                          party would like the Court to make. As described more fully
                          below, the Court will often permit parties to conduct limited
                          voir dire following the Court’s questioning of potential
                          jurors.

                                           7
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 7 of 11 PageID #: 122
             4.    Witness List

                   a.     List witnesses reasonably expected to be called for each
                          party, specifically identifying experts, including the
                          anticipated length of direct and cross-examination of each
                          witness. Addition of witnesses after the Final Pretrial
                          Conference can only be done by stipulation or by motion
                          upon the showing of good cause.

             5.    Final Jury Instructions

                   a.     A complete, single set of the proposed final jury instructions
                          and verdict form on which the parties have reached
                          agreement; and

                   b.     Any proposed instructions on which there is a disagreement.
                          For each such instruction, the party proposing the instruction
                          should include the instruction and the authority supporting
                          the instruction. The party opposing the instruction should
                          include (1) an alternate instruction and/or (2) a concise
                          statement explaining its objection to the proposed
                          instruction, and the authority upon which it relies.

             6.    Evidentiary/Legal Issues

                   a.     Submit a statement of anticipated legal/evidentiary issues on
                          which you believe the Court will need to rule during the
                          course of trial.

             7.    Trial Briefs

                   a.     Each party should include a copy of its trial brief.

             8.    Proposed Findings of Fact and Conclusions of Law

                   a.     In non-jury trials, each party should separately include its
                          proposed findings of fact and conclusions of law.

        d.   In addition to the Joint Bench Book counsel are to prepare and submit
             to the Court at the Final Pretrial Conference a copy of separate exhibit
             binder(s) for each party. The exhibit binder(s) shall include:


                                          8
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 8 of 11 PageID #: 123
               1.     A table of proposed exhibits, indicating which are stipulated
                      exhibits and which exhibits the parties are lodging objections; and

               2.     Each exhibit included under a separate, identified tab. If the
                      exhibits are voluminous (more than two large 4-inch binders), they
                      should be submitted on disc. However, one physical copy must be
                      present for the jury.

        10.    VOIR DIRE AND CASE DESCRIPTION: It is the Court’s practice

  to conduct initial voir dire. The Court will allow additional voir dire by counsel on

  a limited basis and may permit such voir dire to be conducted by counsel. In such

  instances, counsel must confine themselves to true voir dire and not engage in

  posturing or argument. While the Court has standard voir dire questions, counsel

  may submit a list of no more than fifteen (15) other inquiries specific to the cause(s)

  of action that they want the Court to include. Counsel shall also prepare a brief two-

  to-three paragraph joint statement of the case which will be read by the Court to the

  prospective panel of jurors prior to the commencement of voir dire. This statement

  should simply describe the nature of the claims and defenses in a general fashion

  and should not be argumentative. The voir dire materials and case statement should

  be submitted in the Joint Bench Book presented to the Court one week before the

  Final Pretrial Conference. They are also to be submitted to the Case Manager via e-

  mail (Holly_Monda@mied.uscourts.gov) in Microsoft Word format.




                                            9
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 9 of 11 PageID #: 124
        11.    EXHIBITS:

               a.     Counsel are required to mark all proposed exhibits in advance of
                      trial. The preferred method is to use the traditional “Plaintiff’s
                      Exhibit” and “Defendant’s Exhibit” in sequential order, but any
                      clearly marked method is acceptable (e.g., numbers and letters).
                      The parties are required to exchange marked exhibits three (3)
                      days prior to the start of trial.

               b.     Counsel are required to keep track of all admitted exhibits during
                      trial. Counsel must confer and maintain one set of admitted
                      exhibits which should be ready to be turned over to the jury prior
                      to the closing jury instructions.

               c.     On the first day of trial, the parties are to provide the Court with
                      a set of the marked exhibits. They are to be placed in a three-ring
                      binder with the exhibit number displayed prominently on the tab
                      corresponding to the exhibit. The binder should include an index
                      which adheres to the following format:

                          Exhibit #           Description               Received

                      An “S” is to be placed in the column labeled “Received” for all
                      stipulated exhibits.

               d.     The provisions of Federal Rule of Civil Procedure 37(c)(1) will
                      apply for failure to list an exhibit.

        12.    CIVILITY: The Court expects compliance with this District’s Civility

  Principles. Conduct inconsistent with the letter, and spirit, of those principles will

  not be tolerated. Counsel will treat all litigation participants, and each other, with

  professionalism, courtesy, and respect at all times. This includes what is written as

  well as what is said.




                                            10
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 10 of 11 PageID #: 125
        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
                                       SITTING BY SPECIAL DESIGNATION

  Dated: April 21, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on April 21, 2020, by electronic means and/or ordinary
  mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                         11
Case 1:19-cv-00342-MFL-CHS Document 29 Filed 04/21/20 Page 11 of 11 PageID #: 126
